FOURTH DIVISION
                           DILLARD, P. J., RICKMAN
                               and BROWN, JJ.
                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timelyfiled.
                               http://www.gaappeals.us/rules


                                                                    September 28, 2020




In the Court of Appeals of Georgia
       A20A1263.VILLASONOMAPERIMETERSUMMIT RI-043
         CONDOMINIUM ASSOCIATION, INC. v. MAINOR.

      RICKMAN, Judge.

      Following two separate water leaks in his condominium unit, Jesse F. Mainor

filed suit against the Villa Sonoma Perimeter Summit Condominium Association

(“the association”) for breach of contract and attorney fees.1 The trial court granted

Mainor’s motion for summary judgment and the association appeals. On appeal, the

association contends that the       trial court erred by holding that the      Georgia

CondominiumAct(“the Act”), OCGA §44-3-70etseq., requiredthatthe association

maintain coverage for damage caused by water leaks. For the following reasons, we

reverse and remand.

1

       The suit was originally filed by Carolina Gomez Mainor, Jesse F. Mainor’s
wife. Jesse F. Mainor was later substituted as party plaintiff by consent.
        Mainor was the owner of a condominium unit located in Villa Sonoma at

Perimeter Summit. In January 2018, his condominium unit sustained damages as a

result of water leaking froma hotwater heater tankinside another unit. Mainor’sunit

“sustained . . . damages, including costs incurred to repair and replace the water

damage to the unit’s dining room ceiling and floor; living room and kitchen walls;

living room ceiling and floors; and kitchen ceiling and floors.” The alleged damages

for the January 2018 water leak were in excessof $10,000. Approximately one month

later, Mainor sustained another water leak causing another $4,480.60 in damage.

        The association held an insurance policy that provided certain coverage for

water leaks and water damage, however, the relevant insurer denied coverage for

the water losses at issue. The reason for the denial is not a subject of this appeal.

That policy had a $10,000 deductible, which would apply separately to each water

leak.

        After Mainor filed suit,the parties filed cross-motions for summary judgment.

The trial court granted Mainor’s motion and denied the association’s motion, holding

that the term “fire and extended coverage” in the Act included coverage for damage



                                           2
caused by water. Accordingly, the trial court held that the association breached its

duty under the Act by obtaining a policy that provided coverage for water damage,

but with an impermissibly high deductible. If the association was required to have

coverage for water leaks pursuant to the Act then, at most, under OCGA § 44-3-94

the deductible allocated per casualty loss could not exceed $5,000. The trial court

further held that, based on the terms of the declaration, the association could only

assess Mainer up to $1,000 for the deductible for the water damage at issue.

      On appeal, the association contends that the trial court erred by holding that

the Act required the association to maintain coverage for water leaks. We agree.

      “As in all appeals involving the construction of statutes, our review is

conducted under a de novo standard.” (Citation and punctuation omitted.) Bowen v.

Savoy __ Ga. ___ (839 SE2d 546) (2020).

      “When we consider the meaning of a statute, we must presume that the General

Assembly meant what it said and said what it meant.” (Citation and punctuation

omitted.) Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337) (2013). “To that

end, we must afford the statutory text its “plain and ordinary meaning, we must view

the statutory text in the context in which it appears, and we must read the statutory

text in its most natural and reasonable way, as an ordinary speaker of the English

                                         3
language would.” (Citations and punctuation omitted.) Id. at 172-173 (1) (a). “In all

interpretations of statutes, the ordinary signification shall be applied to all words,

except words of art or words connected with a particular trade or subject matter,

which shall have the signification attached to them by experts in such trade or with

reference to such subject matter.” OCGA § 1-3-1 (b).

      The Act provides that “[t]he association shall obtain . . . [a] property insurance

policy or policies affording fire and extended coverage insurance for and in an

amount consonant with the full insurable replacement cost, less deductibles, of all

buildings and structures within the condominium.” OCGA § 44-3-107 (a) (1)

(emphasis supplied). The threshold issue in this case was whether the term “fire and

extended coverage” included coverage for water leaks.

      The association argues that “fire and extended coverage” has a specific, well-

established meaning in the insurance context that does not include coverage for water

leaks. We agree. See generally Holmes v. Chatham Area Transit Auth., 234 Ga. App.
42, 44 (505 SE2d 225) (1998) (holding that the phrase “instrumentality of the state”

was “not subject to simple definition”); Shoffner v. Woodward, 195 Ga. App. 778,

779-780 (1) (a) (394 SE2d 921) (1990) (holding that the term “recapitalization” was

a term used in a particular trade or business).

                                          4
      Although not expressly defined in the statute, “extended coverage” in the

context of a fire insurance policy is a phrase connected with the insurance trade.

“Georgia, like all other states, prescribes a standard form of fire insurance, modeled

on the New York statute.” Fire and windstorm insurance, 3 Ga. Real Estate Law &

Procedure § 26:192 (7th ed.). “There are also forms for what is called “extended

coverage,” dealing with windstorm, hail, aircraft, riot, vehicles, explosion, and

smoke.” Id.Likewise, the Georgia Office of Insurance and Fire Safety Commissioner

defines extended coverage in the context of a fire policy as, “Coverages: Fire - -

Extended Coverage: [a]n extension of the fire policy to cover the additional perils of

windstorm, hail, explosion, or riot, attending a strike, civil commotion, aircraft,

vehicle and smoke.”

       https://www.oci.ga.gov/ConsumerService/InsuranceGlossary.aspx.

      While not controlling, we also find instructive Georgia cases where “fire and

extended coverage” has been defined in specific insurance policies. See Stephens v.

Cotton States Mut. Ins. Co., 104 Ga. App. 431, 431 (121 SE2d 838) (1961) (In the

context of a fire insurance policy, “extended coverage” insured property against

“direct loss by windstorm, hail, explosion, riot, riot attending a strike, civil

commotion, aircraft, vehicles, and smoke.”) See generally General Ins. Co. of

                                          5
America v. Davis, 115 Ga. App. 804, 812 (156 SE2d 112) (1967) (finding no

competent evidence that plaintiff’s damage wasdue to windstorm and thus, it was not

recoverable under plaintiff’s extended coverage policy which covered loss by

windstorm, hail, explosion, riot, riot attending a strike, civil commotion, aircraft,

vehicles, and smoke); Sun Ins. Office Ltd. v. Guest Camera Store, 108 Ga. App. 339,

342-343 (2) (132 SE2d 851) (1963) (affirming the trial court’s finding that the

plaintiff’s damage due to windstorm was recoverable under an extended coverage

policy providing coverage for a direct loss by windstorm, hail, explosion, riot, riot

attending a strike, civil commotion, aircraft, vehicles, and smoke).


      Accordingly, while the association did have a policy providing coverage for

water damage, it was not required to by the Act.2Because the trial court erred in its

conclusion on the threshold issue in this case, we reverse and remand this case for


2

       We note the recently passed legislation to amend OCGA § 44-3-107 to add new
subsection (c). See 2020 Georgia House Bill No. 1070, amendment to OCGA §
44-3-107, effective January 1, 2021. Amended OCGA § 44-3-107 (c) provides
guidance for associations and unit owners on how to proceed “[i]n the event of a
potential or submitted claim related to water damage or water peril on any insurance
policy.” Id. Notably, it expressly states that “[n]othing contained in this subsection
shall require an association to obtain insurance related to water damage or water
perils.” Id.

                                          6
the trial court to reconsider both parties’ motions for summary judgment in light of

our determination that the association was not required under the Act to

maintain coverage for the water leak at issue.

      Judgment reversed and remanded. Dillard, P. J., and Brown, J., concur.




                                         7